SIMMS, Justice,
dissenting.
I must respectfully dissent. Title 34, O.S. 1981, § 9(D) clearly and unequivocally precludes circulation of an initiative until completion of the appeal process. This Court so held in In Re: State Question No. 541, Initiative Petition 310, Okl., 601 P.2d 103 (1979); In Re: Initiative Petition No. 315, State Question 553, Okl., 649 P.2d 545 (1982). See also, Opinion of The Attorney General, No. 80-116. I would hold the petition invalid as it was circulated outside the statutory 90 day period.
I am authorized to state that Vice Chief Justice Barnes joins me in this dissent.